DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites: said photosensitive elements in line 4. There is insufficient antecedent basis for this claim limitation. The claim as written is vague and indefinite as it is unclear whether observing a first pattern (in line 2) is based on having a profilometer comprising an array of photosensitive elements as claim is silent to including how the pattern is observed. Furthermore, applicant refers to having “said photosensitive elements” but earlier sentences does not recite having any photosensitive elements. Applicant is urged to clarify this in the next action. 
Additionally, claim 20 pertains to “method of using additive manufacturing to manufacture” an object (3D object), however, claim 20 is yet to include specific printing steps, and in such steps the benefit or means to include the profilometer as in claim 1 to include photosensitive elements to control the variable distance between the printhead nozzle with respect to the surface.  The dependent claims 21-23 are rejected for the same reasons as discussed above.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Maev et al (US 2018/0050391A1) teaches 3D printing of forming a bulk solid structure element by cold spray and  using digital camera(s)-based monitoring the geometry of the consecutive passes build up process, which allows effectively control the process of LPCS deposition by changing the LPCS parameters such as angle of spraying, position of the nozzle, and nozzle stand-off-distance; [0037]-[0038]).
Matusik et al (US 2020/0143006 A1) teaches an approach to intelligent additive manufacturing using machine learning, to achieve higher accuracy, however, fails to teach a controller that controls said variable distance, wherein said controller uses information in said first pattern to control said variable distance so as to cause said profilometer to receive a second pattern, wherein, in said first pattern, said photosensitive elements are all either entirely illuminated or entirely non-illuminated, and wherein, in said second pattern, some of said photosensitive elements are illuminated and others are not illuminated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2022/0301143 A1; US 2022/0297233 A1; US 2022/0296922 A1; US 2022/0196386 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743